DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
In view of the amendment to claims 16, 20, 27 and 31, the objection to claims 16, 20, 27 and 31 has been withdrawn.
Applicant’s arguments, see page 9 paragraph3 to page 10 paragraph 3 of remarks, filed on 05/06/2021, with respect to claims 14 and 25 have been fully considered and are persuasive.  The 103 rejection of claims 14-33 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-13, 15 and 17-20 of U.S. Patent No. 10,616,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-33 are obvious variants and encompassed by claims 1, 2, 4, 6-13, 15 and 17-20 of U.S. Patent No. 10,616,522 B2 as shown in the table below.

Instant Application
US Patent 10,616,522 B2
14.    An imaging device, comprising:

wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.

a pixel unit having pixels sharing a color filter of a single color, wherein the pixels 
a floating diffusion element that is shared by the first, the second, the third and the fourth pixels,

wherein the first pixel and the second pixel face each other in a diagonal direction  and have a first sensitivity or a first exposure time,

wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel,
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.

2.     The imaging device according to claim 1, wherein the third pixel and the fourth pixel are adjacent and have a second sensitivity or a second exposure time, and wherein a third pixel signal output from the third pixel is added to a fourth pixel signal output from the fourth pixel.
16.    The imaging device according to claim 15, 



wherein the floating diffusion element is shared by the first, the second, the third, and the fourth pixels.
1.     An imaging device, comprising:
a pixel unit having pixels sharing a color filter of a single color, wherein the pixels comprise a first pixel, a second pixel, a third pixel, and a fourth pixel; and
a floating diffusion element that is shared by the first, the second, the third and the fourth pixels,

wherein the first pixel and the second pixel face each other in a diagonal direction  and have a first sensitivity or a first exposure time,

wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel,
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.
17.    The imaging device according to claim 16, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
6.     The imaging device according to claim 1, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
18.    The imaging device according to claim 16, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
7.     The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
19.    The imaging device according to claim 16, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
8.     The imaging device according to claim 1, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
20.    The imaging device according to claim 14, wherein the pixels are arranged in rows and columns, and wherein the third pixel and the fourth pixel are adjacent in another diagonal direction.
4.     The imaging device according to claim 1, wherein the pixels are arranged in rows and columns, and wherein the first pixel and the second pixel are adjacent in a diagonal direction.
21.    The imaging device according to claim 14, wherein the pixels are arranged in rows and columns.
4.     The imaging device according to claim 1, wherein the pixels are arranged in rows and columns, and wherein the first pixel and the second pixel are adjacent in a diagonal direction.
22.    The imaging device according to claim 14, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.
9.     The imaging device according to claim 1, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.
23.    The imaging device according to claim 14, further comprising a reset element that is shared by the first, the second, the third, and the fourth pixels.
10.     The imaging device according to claim 1, further comprising a reset element that is shared by the first, the second, the third, and the fourth pixels.
24.    The imaging device according to claim 14, further comprising a select element that is shared by the first, the second, the third, and the fourth pixels.
11.     The imaging device according to claim 1, further comprising a select element that is shared by the first, the second, the third, and the fourth pixels.
25.    An apparatus comprising:
an imaging device including a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,


wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.
12.     An apparatus comprising:
an imaging device including a pixel unit having pixels sharing a color filter of a single color, 
wherein the pixels comprise a first pixel, a second pixel, a third pixel, and a fourth pixel; and a floating diffusion element that is shared by the first, the second, the third and the fourth pixels; 
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time;

wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel; 
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and 
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.

26.    The apparatus according to claim 25, wherein the third pixel and the fourth pixel are adjacent each other in a second direction and have a second sensitivity or a second exposure time.
13.     The apparatus according to claim 12, wherein the third pixel and the fourth pixel are adjacent and have a second sensitivity or a second exposure time, and wherein a third pixel signal output from the third pixel is added to a fourth pixel signal output from the fourth pixel.
27.    The apparatus according to claim 26, 




wherein the floating diffusion element is shared by the first, the second, the third, and the fourth pixels.
12.     An apparatus comprising:
an imaging device including a pixel unit having pixels sharing a color filter of a single color, 
wherein the pixels comprise a first pixel, a second pixel, a third pixel, and a fourth pixel; and a floating diffusion element that is shared by the first, the second, the third and the fourth pixels; 
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time;

wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel; 
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and 
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.
28.    The apparatus according to claim 27, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
17.     The apparatus according to claim 12, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
29.    The apparatus according to claim 27, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
18.   The apparatus according to claim 12, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
30.    The apparatus according to claim 27, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
19.     The apparatus according to claim 12, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
31.    The apparatus according to claim 25, wherein the pixels are arranged in rows and columns, and wherein the third pixel and the fourth pixel are adjacent in another diagonal direction.
15.     The apparatus according to claim 12, wherein the pixels are arranged in rows and columns, and wherein the first pixel and the second pixel are adjacent in a diagonal direction.
32.    The apparatus according to claim 25, wherein the pixels are arranged in rows and columns.
15.     The apparatus according to claim 12, wherein the pixels are arranged in rows and columns, and wherein the first pixel and the second pixel are adjacent in a diagonal direction.
33.    The apparatus according to claim 25, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.
20.     The apparatus according to claim 12, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.




Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11 and 13-17 of U.S. Patent No. 9,769,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-33 are obvious variants and encompassed by claims 1, 4-11 and 13-17 of U.S. Patent No. 9,769,409 B2 as shown in the table below.

Instant Application
US Patent 9,769,409 B2
14.    An imaging device, comprising:
a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,

wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and










wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.
1.     An imaging device, comprising:





a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter,
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.

4.     The imaging device according to claim 1, wherein the first sensitivity or the first exposure time is different from the second sensitivity or the second exposure time.
15.    The imaging device according to claim 14, 





wherein the third pixel and the fourth pixel are adjacent each other in another diagonal direction 




and have a second sensitivity or a second exposure time.
1.     An imaging device, comprising:
a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter,
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.

16.    The imaging device according to claim 15,
wherein the floating diffusion element is shared by the first, the second, the third, and the fourth pixels.
5.     The imaging device according to claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
17.    The imaging device according to claim 16, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
5.     The imaging device according to claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
18.    The imaging device according to claim 16, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
6.    The imaging device according to claim 5, wherein the first pixel signal output from the first pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
19.    The imaging device according to claim 16, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
7.     The imaging device according to claim 5, wherein a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are simultaneously read to the floating diffusion element.






20.    The imaging device according to claim 14, wherein the pixels are arranged in rows and columns, and wherein the third pixel and the fourth pixel are adjacent in another diagonal direction.
1.     An imaging device, comprising:
a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter,
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.







21.    The imaging device according to claim 14, wherein the pixels are arranged in rows and columns.
1.     An imaging device, comprising:
a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter,
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.

22.    The imaging device according to claim 14, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.
8.     The imaging device according to claim 1, further comprising an amplifying element that is shared by the first, the second, the third and the fourth pixels.
23.    The imaging device according to claim 14, further comprising a reset element that is shared by the first, the second, the third, and the fourth pixels.
9.    The imaging device according to claim 1, further comprising a reset element that is shared by the first, the second, the third and the fourth pixels.
24.    The imaging device according to claim 14, further comprising a select element that is shared by the first, the second, the third, and the fourth pixels.
10.     The imaging device according to claim 1, further comprising a select element that is shared by the first, the second, the third and the fourth pixels.
25.    An apparatus comprising:
an imaging device including a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,


wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and















wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.
11.     An apparatus comprising:



an imaging device including a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first, the second, the third and the fourth pixels share the color filter, 

wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction, wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction, wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added; and
an optical system configured to form a subject image on an imaging surface of the imaging device.

13.     The apparatus according to claim 11, wherein the first sensitivity or the first exposure time is different from the second sensitivity or the second exposure time.






26.    The apparatus according to claim 25, wherein the third pixel and the fourth pixel are adjacent each other in a second direction and have a second sensitivity or a second exposure time.
11.     An apparatus comprising:
an imaging device including a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first, the second, the third and the fourth pixels share the color filter, 
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction, wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction, wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and 
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added; and
an optical system configured to form a subject image on an imaging surface of the imaging device.
27.    The apparatus according to claim 26,
wherein the floating diffusion element is shared by the first, the second, the third, and the fourth pixels.
14.     The apparatus according to claim 11, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
28.    The apparatus according to claim 27, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
14.     The apparatus according to claim 11, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
29.    The apparatus according to claim 27, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
15.    The apparatus according to claim 14, wherein the first pixel signal output from the first pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
30.    The apparatus according to claim 27, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
16.    The apparatus according to claim 14, wherein a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are simultaneously read to the floating diffusion element.






31.    The apparatus according to claim 25, wherein the pixels are arranged in rows and columns, and wherein the third pixel and the fourth pixel are adjacent in another diagonal direction.
11.     An apparatus comprising:
an imaging device including a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first, the second, the third and the fourth pixels share the color filter, 
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction, wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction, wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and 
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added; and
an optical system configured to form a subject image on an imaging surface of the imaging device.






32.    The apparatus according to claim 25, wherein the pixels are arranged in rows and columns.
11.     An apparatus comprising:
an imaging device including a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first, the second, the third and the fourth pixels share the color filter, 
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction, wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction, wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and 
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added; and
an optical system configured to form a subject image on an imaging surface of the imaging device.
33.    The apparatus according to claim 25, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.
17.     The apparatus according to claim 11, further comprising an amplifying element that is shared by the first, the second, the third and the fourth pixels.




Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,137,472 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-33 are obvious variants and encompassed by claims 1-6 of U.S. Patent No. 9,137,472 B2 as shown in the table below.

Instant Application
US Patent 9,137,472 B2
14.    An imaging device, comprising:
a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and










wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively: and


wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.
2.     The solid-state imaging device according to the claim 1, wherein the first sensitivity or the first exposure time is different from the second sensitivity or the second exposure time.
3.     The solid-state imaging device according to the claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.

15.    The imaging device according to claim 14, 






wherein the third pixel and the fourth pixel are adjacent each other in another diagonal direction and have a second sensitivity or a second exposure time.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively: and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.

16.    The imaging device according to claim 15, 
wherein the floating diffusion element is shared by the first, the second, the third, and the fourth pixels.
3.    The solid-state imaging device according to the claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
17.    The imaging device according to claim 16, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
3.    The solid-state imaging device according to the claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
18.    The imaging device according to claim 16, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
4.    The solid-state imaging device according to the claim 2, wherein a-the first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
19.    The imaging device according to claim 16, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
5.    The solid-state imaging device according to the claim 2, wherein the second pixel signal output from the second pixel and a third pixel signal output from the third pixel are simultaneously read to the floating diffusion element.






20.    The imaging device according to claim 14, wherein the pixels are arranged in rows and columns, and wherein the third pixel and the fourth pixel are adjacent in another diagonal direction.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively: and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.







21.    The imaging device according to claim 14, wherein the pixels are arranged in rows and columns.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively: and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.

22.    The imaging device according to claim 14, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.
6.   The solid-state imaging device according to the claim 1, further comprising an amplifying element that is shared by the first, the second, the third and the fourth pixels.
23.    The imaging device according to claim 14, further comprising a reset element that is shared by the first, the second, the third, and the fourth pixels.
7.  The solid-state imaging device according to the claim 1, further comprising a reset element that is shared by the first, the second, the third and the fourth pixels.
24.    The imaging device according to claim 14, further comprising a select element that is shared by the first, the second, the third, and the fourth pixels.
8.   The solid-state imaging device according to the claim 1, further comprising a select element that is shared by the first, the second, the third and the fourth pixels.
25.    An apparatus comprising:
an imaging device including a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and









wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively; and


wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.
2.     The solid-state imaging device according to the claim 1, wherein the first sensitivity or the first exposure time is different from the second sensitivity or the second exposure time.
3.     The solid-state imaging device according to the claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.








26.    The apparatus according to claim 25, wherein the third pixel and the fourth pixel are adjacent each other in a second direction and have a second sensitivity or a second exposure time.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively: and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.

27.    The apparatus according to claim 26,
wherein the floating diffusion element is shared by the first, the second, the third, and the fourth pixels.
3.    The solid-state imaging device according to the claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
28.    The apparatus according to claim 27, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
3.    The solid-state imaging device according to the claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
29.    The apparatus according to claim 27, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
4.    The solid-state imaging device according to the claim 2, wherein a-the first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
30.    The apparatus according to claim 27, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
5.    The solid-state imaging device according to the claim 2, wherein the second pixel signal output from the second pixel and a third pixel signal output from the third pixel are simultaneously read to the floating diffusion element.






31.    The apparatus according to claim 25, wherein the pixels are arranged in rows and columns, and wherein the third pixel and the fourth pixel are adjacent in another diagonal direction.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively: and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.







32.    The apparatus according to claim 25, wherein the pixels are arranged in rows and columns.
1.     A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively: and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.

33.    The apparatus according to claim 25, further comprising an amplifying element that is shared by the first, the second, the third, and the fourth pixels.
6.   The solid-state imaging device according to the claim 1, further comprising an amplifying element that is shared by the first, the second, the third and the fourth pixels.


Allowable Subject Matter
Claims 14-33 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to independent claim 14, prior art of record Ui (US 2010/0013969 A1) discloses an imaging device (Fig.1: solid-state imaging element 100), comprising:
a pixel unit (Fig.3: one pixel unit DPC) having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix (Fig.3: divided pixel cells DPC-A, DPC-C, DPC-B, DPC-D correspond to the first, second, third and fourth pixel, respectively.  The four divided pixel cells are arranged in a 2x2 matrix),
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color (Fig.3; [0066]: “one pixel under a same-color filter is divided into four cells...") and a floating diffusion element (Figs.6 and 9A, and paragraphs [0118] and [0151]: a shared floating diffusion part SFD),
wherein the first pixel and the second pixel face each other in a diagonal direction (Fig.3: divided pixel cells DPC-A and DPC-C are adjacent in diagonal direction).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the first pixel and the second pixel … have a first sensitivity or a first exposure time, and
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel” in combination with other limitations recited in the claim.

Claims 15-24 are allowable as being dependent from claim 14.

With regard to independent claim 25, prior art of record Ui (US 2010/0013969 A1) discloses an apparatus (Fig.1: solid-state imaging element 100) comprising: 
an imaging device (Fig.1: pixel unit 120) including a pixel unit (Fig.3: one pixel unit DPC) having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix (Fig.3: divided pixel cells DPC-A, DPC-C, DPC-B, DPC-D correspond to the first, second, third and fourth pixel, respectively.  The four divided pixel cells are arranged in a 2x2 matrix), 
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color (Fig.3; [0066]: “one pixel under a same-color filter is divided into four cells...") and a floating diffusion element (Figs.6 and 9A, and paragraphs [0118] and [0151]: a shared floating diffusion part SFD) (Figs.6 and 9A, and paragraphs [0118] and [0151]: a shared floating diffusion part SFD), 
wherein the first pixel and the second pixel face each other in a diagonal direction (Fig.3: divided pixel cells DPC-A and DPC-C are adjacent in diagonal direction).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the first pixel and the second pixel … have a first sensitivity or a first exposure time, and 
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel” in combination with other limitations recited in the claim.

Claims 26-33 are allowable as being dependent from claim 25.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakata et al. (US 2012/0113290 A1) discloses a solid-state image sensing device including a pixel part in which pixels are arranged in a matrix.  Each of the pixels of the pixel part is formed as divided pixels divided into regions. The photosensitivity or exposure time conditions of the divided pixels provided to be opposed in diagonal directions are set to the same conditions.
Hayasaka et al. (US 2010/0128152 A1) discloses an image pickup device including a plurality of pixels and obtaining image pickup data based on light received on the plurality of pixels; and a microlens array arranged between the image pickup lens and the image pickup device so that one microlens is allocated to 2.times.2 pixels in the image pickup device.
Awatani (US 2014/0022401 A1) discloses an image pickup apparatus includes a pixel section formed by arranging a plurality of pixels each including different types of pixels different in sensitivity to light, in a two-dimensional matrix form.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696